PBOYOSTY, J.
Defendant has appealed from his conviction and sentence in the recorder’s court under paragraph 3 of article 6 of Ordinance No. 5181, Commission Council Series of New Orleans, entitled:
“An ordinance regulating the manner of use on the public streets and thoroughfares of the city of New Orleans of carts, drays, wagons, omnibusses, automobiles, motorcycles and every description of carriage kept for hire or livery purposes, or soliciting or transacting business thereon, or kept for private use, and repealing all ordinances or parts of ordinances in conflict with the provisions hereof.”
The said paragraph 3 reads:
“Persons in charge. — There shall not be more than one person or chauffeur in charge of each taxicab or for hire vehicle and he shall at no time be more than ten feet away from bis vehicle.”
Defendant operates a taxicab, and, happening to move away more than 10 feet from where it stood, was arrested by a policeman, and was tried and convicted in the recorder’s court — all this in all seriousness, and in all seriousness he would have been made to pay a fine of $10, or go to jail for 30 days, but for the present appeal. Ordinances must be reasonable (28 Cyc. 368), and said paragraph 3 is unreasonable.
The judgment appealed from is set aside, and the affidavit against defendant is annul*11led, and defendant is ordered to be released from arrest without day. •
MONROE. O. J., and O’NIELL, J., concur in the decree.